Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 3/3/2021, which was received 6/1/2021.  Acknowledgement is made to the amendment to claims 1,2,4,8,9,11,14,15, and 17. Applicant’s amendment and remarks have been carefully considered and were found persuasive, however, after further search and consideration the following new ground of rejection follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golden (PG PUB 20190020615) in view of Kwon (US PG PUB 20160171478).

In regards to claim 1, Golden discloses a non-volatile machine-readable storage medium storing a program having instructions which when executed by a processor in a mobile device of a prospective seller will cause the processor to:
enable an alternative keyboard within an operating system of the mobile device of the prospective seller (Golden, FIG 4, item 402, Sellers provides alternative keyboard into chat window), the alternative keyboard including:
access to a database of available products for sale by the prospective seller using the alternative keyboard through interaction with the alternative keyboard (Golden, FIG 4, Fig 404, 406, different colors and jacket types are acce3ssable from the sellers catalog), and
access to a payment processing system suitable to process and accept payment for a product through interaction with the keyboard (Golden FIG 4, add to cart brings user access to a payment processing system suitable to process and accept payment for a product through interaction with the keyboard); and
Golden teaches providing alternative products in a chat window for selection but does not specifically mention receive input on the alternative keyboard from the prospective seller in response to an inquiry from a prospective purchaser using a remote computing device, the inquiry received in a chat window on the mobile device of the prospective seller using the alternative keyboard to: select one of the products in response to the inquiry. Kwon teaches receive input on the alternative keyboard from 
select product data for the selected one of the products from the database of available products using the chat window to the prospective purchaser, the  thereafter transmit the product data to the remote computing device of the prospective purchaser (Kwon, FIG 42, item 430, Seller sends product information from a chat window related to a chat discussion mentioning a particular product), and
initiate a transaction with the prospective purchaser within the chat window of the mobile device of the prospective seller using the payment processing system by generating a purchase form within the chat window including the selected one of the products, an associated price for the selected one of the products, and a form for accepting payment and delivery information within the chat window from the prospective purchaser (Kwon, FIG 41d, payment window is opened in chat window to allow the purchaser to pay a sellers product);
transmit the purchase form to the remote computing device of the prospective purchaser within the chat window, wherein the prospective purchaser of the selected one of the products from the database of available products may complete payment and input delivery information without leaving the chat window using the payment processing system within the chat window (Kwon, FIG 41a, para 0028, “anyone who participates in a group purchase can apply for the group purchase more conveniently by entering only purchase quantity information and delivery address without separately providing personal information such as account information”, para 0212, “the user can carry out payment for a product that he or she wants to buy in a convenient manner without having to connect to a separate financial site and to enter information about a payment means (account number, credit card number, and the like) to purchase the product. In other words, a merchandise seller being registered as a message 

In regards to claim 2, the combination of Golden and Kwon teach wherein the instructions further cause the processor to enable alternative keyboard to begin the process of delivery by transmitting the delivery information and confirmation of payment to an order fulfillment system Kwon, para 0212, “the user can carry out payment for a product that he or she wants to buy in a convenient manner without having to connect to a separate financial site and to enter information about a payment means (account number, credit card number, and the like) to purchase the product. In other words, a merchandise seller being registered as a message correspondent, the user can carry out payment in a simple manner by selecting only a minimum amount of information such as a desired product, a purchase quantity, and a delivery address through a message application”).

In regards to claim 3, the combination of Golden and Kwon teach wherein the payment system includes a hyperlink that is accessed using a web preview function of the software operating the chat window (Kwon, FIG 8b, item 25, “Remit”).

In regards to claim 4, the combination of Golden and Kwon teach wherein payment is confirmed to the prospective seller by a notification within the chat window (Kwon, FIG 11a, “payment state complete in the seller’s window).

In regards to claim 5, the combination of Golden and Kwon teach wherein the instructions further cause the processor to store a history of all chat conversations and completed purchases in association with a particular purchaser, the history suitable for use in subsequent communications about a product or completed purchase (Golden, para 0028, “As the agent interacts with the user via the chat interface 102, the agent can also browse various items listed in another portion 110 of the website 100. The items can be classified by type and filtered using a filter bar 112 or search bar 114. In this example, the filter bar 112 designates various filter categories including tops, bottoms, dresses, footwear, accessories, and home, but other filter categories are possible. The website 100 can additionally or alternatively include recommended items 116 that are specifically tailored to the user through which the agent can browse. The website 100 can determine the recommended items 116 using artificial intelligence, the user's preferences (e.g., as determined by analyzing the user's history from one or more partner websites), or any combination of these. In some examples, the agent can interact with a link on the website 100 (e.g., the "Closet" link) to view additional items through which the agent can browse. The additional items can include, for example, items previously purchased by the user, items in the user's wishlist, items the user added to the wishlist or shopping cart but subsequently removed (which can be referred to as "abandoned items"), items purchased and subsequently returned by the user, or any combination of these”).

In regards to claim 6, the combination of Golden and Kwon teach wherein the instructions further cause the processor to access multiple chat services through the same application, using the same chat window and alternative keyboard (Kwon, para 0127, “The message server 210 provides a mobile terminal 100 and the at least one external device 100a, . . . , 100n with a message application and provides various services available through the message application. According to one embodiment of the present invention, services that the message server provides may include a payment function. To provide a service corresponding to the payment function, the message server 210 can be linked to a predetermined payment server 220”).

In regards to claim 7, the combination of Golden and Kwon teach a user input device; a display device; a processor; and a memory; wherein the processor and the memory comprise circuits and software for performing the instructions on the storage medium  (Golden, FIG 5).

In regards to claim 8, the combination of Golden and Kwon teach system for completing a sale using a mobile device, the system comprising:
an alternative keyboard within an operating system of the mobile device of a prospective seller, the alternative keyboard including:
access to a database of available products for sale by the prospective seller using the alternative keyboard through interaction with the alternative keyboard, and
access to a payment processing system suitable to process and accept payment for a product through interaction with the keyboard; and

select one of the products in response to the inquiry;
select product data for the selected one of the products from the database of available products using the chat window to the prospective purchaser;
the mobile device of the prospective seller thereafter transmit the product data to the remote computing device of the prospective purchaser, and
initiate a transaction with the prospective purchaser within the chat window of the mobile device of the prospective seller using the payment system within the chat by generating a purchase form within the chat window including the selected one of the products, an associated price for the selected one of the products, and a form for accepting payment and delivery information within the chat window from the prospective purchaser;
transmit the purchase form to the remote computing device of the prospective purchaser within the chat window, wherein the prospective purchaser of the selected one of the products from the database of available products may complete payment and input delivery information without leaving the chat window using the payment processing system provided to the prospective purchaser by the prospective seller using the alternative keyboard in the chat window (see response to claim 1).

In regards to claim 9, the combination of Golden and Kwon teach wherein the alternative keyboard is further used to begin the process of delivery by transmitting the delivery information and confirmation of payment to an order fulfillment system (see response to claim 2).

In regards to claim 10, the combination of Golden and Kwon teach wherein the payment system includes a hyperlink that is accessed using a web preview function of the software operating the chat window (see response to claim 3).

In regards to claim 11, the combination of Golden and Kwon teach wherein payment is confirmed to the prospective seller by a notification within the chat window (see response to claim 4).

In regards to claim 12, the combination of Golden and Kwon teach a memory to store a history of all chat conversations and completed purchases in association with a particular purchaser, the history suitable for use in subsequent communications about a product or completed purchase (see response to claim 5).

In regards to claim 13, the combination of Golden and Kwon teach wherein multiple chat services may be accessed through the same application, using the same chat window and alternative keyboard (see response to claim 6).

In regards to claim 14, the combination of Golden and Kwon teach a method of completing a sale, the method comprising
enabling an alternative keyboard within an operating system of a mobile device of a prospective seller, the alternative keyboard including:
access to a database of available products for sale by the prospective seller using the alternative keyboard through interaction with the alternative keyboard, and
access to a payment processing system suitable to process and accept payment for a product through interaction with the keyboard; and
receiving input on the alternative keyboard from the prospective seller in response to an inquiry from a prospective purchaser using a remote computing device, the inquiry received in a chat window on the mobile device of the prospective seller using the alternative keyboard to: 
select one of the products in response to the inquiry;
select product data for the selected one of the products from the database of available products using the chat window to the prospective purchaser, the mobile device of the prospective seller thereafter transmit the product data to the remote computing device of the prospective purchaser, and
initiate a transaction with the prospective purchaser within the chat window of the mobile device of the prospective seller using the payment system by generating a purchase form within the chat window including the selected one of the products, and associated price for the selected one of the products, and a form for accepting payment and delivery information within the chat window from the prospective purchaser;
purchase form to the remote computing device of the prospective purchaser within the chat window, wherein the prospective purchaser of the selected one of the products from the database of available products may complete payment and input delivery information without leaving the chat window using the payment processing system within the chat window (see response to claim 1).

In regards to claim 15, the combination of Golden and Kwon teach wherein the alternative keyboard is further used to begin the process of delivery by transmitting the delivery information and confirmation of payment to an order fulfillment system (see response to claim 2).

In regards to claim 16, the combination of Golden and Kwon teach wherein the payment system includes a hyperlink that is accessed using a web preview function of the software operating the chat window (see response to claim 3).

In regards to claim 17, the combination of Golden and Kwon teach wherein payment is confirmed to the prospective seller by a notification within the chat window (see response to claim (see response to claim 4).

In regards to claim 18, the combination of Golden and Kwon teach wherein a history of all chat conversations and completed purchases are stored in association with a particular purchaser, the history suitable for use in subsequent communications about a product or completed purchase (see response to claim 5).

In regards to claim 19, the combination of Golden and Kwon teach wherein the multiple chat services are accessed through the same application, using the same chat window and alternative keyboard (see response to claim 6). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/ Primary Examiner, Art Unit 3625